Exhibit 23 Bobbitt, Pittenger & Company, P.A. Certified Public Accountants CONSENT OF INDEPENDENT ACCOUNTANTS We hereby consent to the incorporation by reference in the Registration Statements on Form S-3/A (No. 333-166844) and Form S-8 (No. 333-12365, 333-145916, and 333-166846) of Seneca Foods Corporation of our report dated June 23, 2010 appearing in this Annual Report on form 11-K of Seneca Foods Corporation Employees’ Savings Plan for the years ended December 31, 2009 and 2008. /s/Bobbitt, Pittenger & Company, P.A. Sarasota, Florida June 23, 2010 1605 Main Street, Suite 1010Sarasota, FL34236Telephone: 941-366-4450FAX #941-954-7508
